Order of disposition, Family Court, New York County (Susan K. Knipps, J), entered on or about September 25, 2007, which, after a fact-finding determination that respondent father sexually abused his child Shirley C.-M and derivatively neglected his child Melanie C.-M, released the subject children to the custody of their mother, unanimously affirmed, without costs.
The finding that the father sexually abused one daughter and derivatively neglected another daughter was supported by a preponderance of the evidence (Family Ct Act § 1012 [e] [iii]; [f] [i] [B]; § 1046 [b] [i]). The daughter’s out-of-court statements were corroborated by a child sexual abuse expert, who, after evaluating the child, concluded that she had been abused. Such corroboration included assessing the child’s demeanor, intelligence, memory, language, the consistency of her statements, and the child’s description and demonstration of the father’s actions (see Matter of Pearl M., 44 AD3d 348, 349 [2007]). The *361expert also ruled out two rival explanations for the daughter’s claim of abuse, that she was coached, prompted or prepped to provide her statements, and that she invented the claim on her own as a means of removing her father from her house. No basis exists to disturb Family Court’s findings of credibility (see Matter of Nasir J., 35 AD3d 299 [2006]). Concur—Tom, J.P., Andrias, Nardelli, Buckley and DeGrasse, JJ.